Citation Nr: 1644766	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  11-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for pleural plaques consistent with asbestos exposure (respiratory disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from July 1959 to July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied evaluation in excess of 30 percent for the Veteran's respiratory disability. 

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in November 2014, and transcript of the hearing is of record.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

Because the Veteran's lung condition is pleural plaques consistent with asbestos exposure, pulmonary function testing (PFT) is required to determine the disability rating.  See 38 C.F.R. § 4.96(d)(1)(2015).  The Board's previous remand directive requested an examination to be scheduled during the months of June, July, or August because the Veteran stated that his symptoms are worse during that period.  However, the Veteran was scheduled for an examination in the month of March 2015. 

In light of the Veteran's contention that his symptoms are worse in the summer, a PFT result from an examination in the summer time is necessary to capture an accurate picture of the Veteran's disability. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (finding that where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active phase).

In order to assist the Veteran, he should also be notified that he may seek treatment for his respiratory condition during the summer months when it is worse so that his increased symptoms are documented to support his claim.
 
Ordinarily, disability ratings are assigned using the post-bronchodilator results of a PFT unless an examiner deems it unnecessary and explains the reasons. 38 C.F.R. § 4.96(d)(4)(2015).  In this case, the record has PFT results from August 2008, which indicated a Forced Vital Capacity (FVC) of 56%, and a May 2009 PFT result that showed FVC of 2.49L.  However, it is unclear whether these PFT results are post-bronchodilator.  Further, the result from May 2009 PFT is not in percentage form for the Board to assign an appropriate disability rating under the diagnostic code.  The examiner should comment on these findings, if possible.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter advising him that he can seek treatment from his VA or private physician during the summer months when his condition is worse to have the increased symptoms of his respiratory disability documented and used to support his claim.

2. Schedule the Veteran for a VA examination to determine the severity of the service-connected respiratory disability.  The examination should be scheduled in June, July, or August.

The Veteran's claims file must be made available to the examiner for review in connection with the examination. The examination must include a PFT and the reported results must include findings for FVC and DLCO (SB) (unless the examiner states why DLCO testing would not be useful or valid), and maximum oxygen consumption.  The examination report must include pre-bronchodilator and post-bronchodilator studies unless the examiner determines that post-bronchodilator studies should not be done and states why.

The VA examiner should review the Veteran's claim file, specifically his medical record from Iron Mountain VA Medical Center (VAMC) and Milwaukee VAMC, and, to the extent possible, answer the following questions

a. Is the Veteran's PFT result from August 2008 post-bronchodilator?

b. Is the Veteran's PFT result from May 2009 post-bronchodilator? 

c. If the May 2009 result is post-bronchodilator, what is the FVC in percentage?

d. If the August 2008 and May 2009 PFT results are not post-bronchodilator, are there any medical reasons in the record that explain why a post-bronchodilator test was not provided? 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case. 

3.  After completion of the above, please readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

